Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about February 1, 20Q2, terminating respondent’s parental rights to the subject child and committing the child’s guardianship and custody to petitioner agency and the Commissioner of Social Services for the purposes of adoption, upon a finding of permanent neglect, unanimously affirmed, without costs.
The agency was not required to show diligent efforts to strengthen the parental relationship because of respondent’s failure for a near continuous period of 21 months to keep it apprised of her whereabouts (Social Services Law § 384-b [7] [e] [i]; Matter of A. Children, 236 AD2d 271 [1997]). Nevertheless, the agency did show, by clear and convincing evidence, that once contact was resumed, it made diligent attempts to assist respondent in overcoming the problems preventing reunification, including referrals to needed social services and an English language program, but that respondent did not cooperate with these efforts (Social Services Law § 384-b [7] [c]; see Matter of Sheila G., 61 NY2d 368, 385 [1984]). It was not enough that respondent regularly visited the child prior to the filing of *109the petition (see Matter of Star Leslie W., 63 NY2d 136, 142-143 [1984]). Termination of respondent’s parental rights is in the best interests of the child, who has lived in the same nurturing foster home virtually since birth. Concur—Tom, J.P., Saxe, Williams, Sweeny and Catterson, JJ.